Bleckley, Justice.
. Section 4527 of the Code reads as follows : “ Any person having or carrying about his person, unless in an open manner and fully exposed to view, any pistol, (except horseman’s pistols,) dirk, sword in a cane, spear, bowie-knife, or any other kind of knives manufactured and sold for the purpose of offense and defense, shall be guilty of a misdemeanor, etc.” What is the meaning of “ any pistol ?” This is the sole question. “ The ordinary signification shall be applied to all words, except words of art, or connected with a particular trade or subject-matter, when they shall have the signification attached to them by experts in such trade, or with reference to such subject matter.” Code, §4. Pistol is a word in general use by the whole population, and is consequently to be understood in its ordinary signification. With this as a standard, any object which would usually be called a pistol in speaking of it, is a pistol. An object once a pistol does not cease to be one by becoming temporarily inefficient. Its order and condition may vary from time to time, without changing its essential nature or character. Its machinery may be' more or less perfect; at one time it may be loaded, at another empty; it may be capped or uncapped ;■ it may be easy to discharge or difficult to discharge, or not capable, for the time, of being discharged at all; still, while it retains the general characteristics and appearance of a pis tol, it is a pistol, and so in common speech would it be de nominated. If a pistol in the ordinary sense of the term, and'not of that class known as horseman’s pistols, it cannot lawfully be carried about the person, unless in an open manner and fully exposed to view. The main-spring being disabled, so as to render a discharge of the weapon impossible in the ordinary mode of using firearms, is no excuse or justification, concealment in carrying being interdicted by the statute whether the machinery of the lock be sound or unsound. In this ruling we decide differently from what was held by the supreme court of- Alabama on a similar point, *419in Evans vs. The State, 46 Ala., 88 ; but, while we regret to have so respectable a precedent against us, we have convictions both as to the meaning and policy of our statute which, for us, are decisive.
Judgment affirmed.